 1
                                                                      FILED
2
                                                                      SEP O9 2019
3
4
5
6
7
 8                         UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RYAN BISHOP, on behalfofhimselfand           Case No.: 3:18-cv-02701-BEN-MSB
     all others similarly situated,
12
                                     Plaintiff,   ORDER:
13
     v.                                           (1) GRANTING IN PART AND
14
                                                  DENYING IN PART DEFENDANTS'
     BORAL INDUSTRIES, INC., a
15                                                MOTION TO DISMISS
     California Corporation, BORAL
                                                  PLAINTIFF'S COMPLAINT; and
16   ROOFING, LLC, a Delaware Limited
     Liability Corporation, and DOES 1-10,
17                                                (2) GRANTING IN PART AND
                                  Defendants.     DENYING IN PART DEFENDANTS'
18
                                                  MOTION TO STRIKE
19
                                                  [Doc. 4]
20
21         Before the Court is Defendants Boral Industries, Inc. ("Boral Inc."), and Boral
22   Roofing, LLC, a Delaware Limited Liability Corporation ("Boral LLC") (collectively
23   "Defendants") Motion to Dismiss and/or Strike Plaintiff Ryan Bishop's ("Bishop" or
24   "Plaintiff') Complaint. (See Doc. No. 4.) The Court finds the matter appropriate for
25   decision without oral argument. See Fed. R. Civ. P. 78 78(b). After considering the
26   moving, opposing, and reply papers, the Court GRANTS in part and DENIES in part
27   the Motion to Dismiss and GRANTS in part and DENIES in part the Motion to Strike.
28   ///


                                                                        3: l 8-cv-02701-BEN-MSB
 1                                        I. BACKGROUND
2           A. Factual Background
3           As the Court is already well-versed as to the alleged facts in this case, and for the
4    sake of brevity, the Court will only provide a summary of the events leading up to the
5    institution of this action.
6           Plaintiff is a California resident who worked for Defendants as a non-exempt,
 7   hourly-paid employee. (Doc. No. 1, Exh. A ,i 1.) He began working for Defendants on
8    April 12, 2018. Id. ,i 15. Shortly after his employment commenced, Plaintiff complained
 9   that he was not receiving his second meal break, even though he was scheduled to work
10   12-hour shifts. Id. ,i 16. Defendants allegedly told Plaintiff he was only allowed to take
11   one meal break per 12-hour shift. Id. On or around May 4, 2018, Plaintiff took a second
12   meal break. Id. ,i 17. On May 5, 2018, Defendants terminated Plaintiffs employment. Id.
13   ,i 18. Plaintiff alleges the paycheck he received after his termination did not include all the
14   compensation he was rightfully owed by Defendants. Id. ,i 19.
15          In the Complaint, Plaintiff avers that the Defendants intentionally acted, joint and
16   severally, with deliberate indifference and conscious disregard of the rights of Plaintiff and
17   other employees of Defendants, by engaging in unfair business practices comprised of ( 1)
18   failing to provide meal breaks, (2) failing to provide rest breaks, (3) failing to pay final
19   wages, and (4) failing to provide timely and accurate wage statements. See Id.
20          Plaintiff seeks to represent all current and former non-exempt employees of
21   Defendants who "worked a shift greater than or equal to ten hours at any time since four
22   years before the filing of this case." Id. ,i 20.
23          B.ProceduralBackground
24          On October 29, 2018, Plaintiff filed his Complaint in the Superior Court of
25   California, County of San Diego. (Doc. No. 1-1.) Plaintiffs Complaint alleges five causes
26   of action: (1) violation of Industrial Welfare Commission ("IWC") Order No. 4-2001 and
27   California Labor Code sections ("CLC") §§ 200, 226. 7(b ), 500, 512, 11198; (2) violation
28   ofIWC Order No. 4-2001 and CLC §§ 200, 500, 512, 1198; (3) violation ofCLC §§ 201,

                                                     2
                                                                                3: l 8-cv-02701-BEN-MSB
1    202,203; (4) violation ofCLC 226(a), and 226(e); and (5) violation of§ 17200, et seq. of
2    the California Business & Professions Code. Id.    ~~   28-54.
3          On November 29, 2018, Defendants filed their Notice of Removal, invoking this
4    Court's jurisdiction under the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)
5    ("CAFA"). (See Doc. No. 1.)
6          On December 6, 2018, Defendants' filed the instant Motion to Dismiss and/or Strike
7    Plaintiffs Complaint. See Id. On December 31, 2018, Plaintiff opposed Defendants'
 8   Motion. (See Doc. No. 7.) Lastly, on January 7, 2019, Defendants replied in support of
 9   their Motion. (See Doc. No. 8.)
10                          II. REQUEST FOR JUDICIAL NOTICE
11         In their Motion, Defendants request that the Court take judicial notice of various
12   court filings, orders, and opinions. (Doc. No. 4-2 at 1-71; see Mot. Exs. A-F.) Defendants
13   include a supplemental request for judicial notice in the Reply, seeking judicial notice of
14   another court order. (Doc. No. 8-1 at 1-13; see Exh. G.) Plaintiff has not opposed either
15   request. The Court GRANTS Defendants' request for judicial notice. See, e.g., Reyn 's
16   Pasta Bella, LLC v. Visa USA, Inc., 442 F .3d 741, 746 n.6 (9th Cir. 2006) (court may take
17   judicial notice of court filings and other matters of public record); Peviani v. Hostess
18   Brands, Inc., 750 F. Supp. 2d 1111, 1117 (C.D. Cal. 2010) (taking judicial notice of other
19   district court opinions but noting that they were not binding authority).
20                                        III. DISCUSSION
21         A. Motion to Dismiss
22         Defendants move to dismiss Plaintiffs Complaint under Federal Rule of Civil
23   Procedure 12(b)(6). Under Federal Rule of Civil Procedure 12(b)(6), a complaint must
24   be dismissed when a plaintiffs allegations fail to set forth a set of facts which, if true,
25   would entitle the complainant to relief. Bell At!. Corp. v. Twombly, 550 U.S. 544, 555
26   (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (holding that a claim must be facially
27   plausible to survive a motion to dismiss). The pleadings must raise the right to relief
28   beyond the speculative level; a plaintiff must provide "more than labels and conclusions,

                                                    3
                                                                                 3: 18-cv-02701-BEN-MSB
 1 and a formulaic recitation of the elements of a cause of action will not do." Twombly,
2    550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). On a motion to
3    dismiss, a court accepts as true a plaintiffs well-pleaded factual allegations and construes
4    all factual inferences in the light most favorable to the plaintiff. See Manzarek v. St. Paul
5    Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). A court is not required to
6    accept as true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.
7          In evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents of
 8   the complaint and material properly submitted with the complaint. Van Buskirk v. Cable
 9   News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v.
10   Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). Under the
11   incorporation by reference doctrine, the court may also consider documents "whose
12   contents are alleged in a complaint and whose authenticity no party questions, but which
13   are not physically attached to the pleading." Branch v. Tunnell, 14 F.3d 449,454 (9th
14   Cir. 1994), overruled on other grounds by Galbraith v. Cnty. a/Santa Clara, 307 F.3d
15   1119, 1121 (9th Cir. 2002). The court may treat such a document as "part of the
16   complaint, and thus may assume that its contents are true for purposes of a motion to
17   dismiss under Rule 12(b)(6)." United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.
18   2003).
19            When a motion to dismiss is granted, the court must decide whether to grant leave
20   to amend. The Ninth Circuit has a liberal policy favoring amendments and, thus, leave to
21   amend should be freely granted. See, e.g., DeSoto v. Yellow Freight System, Inc., 957
22   F.2d 655,658 (9th Cir. 1992). However, a court need not grant leave to amend when
23   permitting a plaintiff to amend would be an exercise in futility. See, e.g., Rutman Wine
24   Co. v. E. & J Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) ("Denial of leave to
25   amend is not an abuse of discretion where the pleadings before the court demonstrate that
26   further amendment would be futile.").
27   Ill
28   Ill

                                                   4
                                                                               3: 18-cv-02701-BEN-MSB
 1                1. Failure to Provide Meal and Rest Periods
2          Defendants move to dismiss Plaintiffs first and second causes of action for meal
3    and rest break violations because according to Defendants, Plaintiff failed to allege whether
4    "Defendants failed to provide any meal and rest breaks, whether Plaintiffs claims are
5    limited to the purported failure to provide second meal breaks and third rest breaks only,
6    or whether Plaintiff is alleging something different altogether." (Doc. No. 4-1 at 3-4.)
7    Moreover, Defendants also argue that "Plaintiffs meal and rest break claims are also
 8   subject to dismissal for the additional reason that the Complaint contains only conclusory
 9   allegations that do not plausibly suggest that Plaintiff and/or the putative class members
10   ("PCM") were not provided and/or authorized and permitted to take legally-compliant meal
11   and rest breaks and/or failed to pay premiums for missed or otherwise non-compliant meal
12   and rest breaks." Id.
13         According to Plaintiff, he has sufficiently alleged the first and second causes of
14   action for failure to provide meal and rest periods because "the policy giving rise to the
15   alleged violations is straightforward and Plaintiffs allegations are based on a policy that
16   did not comply with California law." (Doc. No. 7 at 3.) Plaintiff further contends that he
17   "need not set forth each detail as the why the policy is invalid because plaintiff need not
18   prove his case at the pleading stage." Id.
19          Section§ 226.7 of the California Labor Code requires an employer to provide its
20   employees work-free meal and rest breaks and if an employer fails to do so, the employer
21   is required to pay the employee one additional hour of pay at the employee's regular
22   compensation rate for each workday that a meal or rest break was not provided. Cal. Lab.
23   Code § 226.7. Section § 512 requires employers to provide its employees with a meal
24   period not less than thirty minutes no later than the start of an employee's sixth hour of
25   work. Cal. Lab Code§ 512; Brinker v. Sup. Ct., 53 Cal. 4th 1004, 1041-42 (2012). Absent
26   waiver, an employer must give an employee a second meal period not less than thirty
27   minutes after ten hours of work. Cal. Lab. Code § 512; Brinker, 53 Cal. 4th at 1042. An
28   employer fulfills its obligation to provide its employees adequate meal breaks "if it relieves

                                                   5
                                                                               3: 18-cv-02701-BEN-MSB
1 its employees of all duty, relinquishes control over their activities and permits them a
2    reasonable opportunity to take an uninterrupted thirty-minute break, and does not impede
3    or discourage them from doing so." Brinker, 53 Cal. 4th at 1040; see also Rodriguez v.
4    Taco Bell Corp., 896 F.3d 952,956 (9th Cir. 2018) (holding the Brinker decision sets forth
5 the authoritative standard for determining whether an employer adequately provided
6    employees meal periods). An employer's "liability is contingent upon proof[the employer]
7    knew or should have known off-the-clock work was occurring." Brinker, 53 Cal. 4th 1051.
8          With regards to the failure to provide meal periods, Plaintiff sufficiently alleges that
 9   Defendants maintained a policy of only permitting "each employee to take one meal break
10   and two ten-minute rest breaks during his or her scheduled shift, even though a 12-hour
11   shift requires two (2) meal breaks and three (3) rest breaks." (Doc. No. 1, Exh. A 1 10.)
12   And Plaintiff has plausibly claimed that "Defendant has not received an exemption from
13   providing off-duty meal and rest breaks to employees, yet its policy and practice is to only
14   allow Plaintiff and other employees to take one off-duty meal break even if their shifts
15   exceeded ten (10) hours, which was customary." Id.       ,r   11. But, Plaintiff fails to plead
16   enough facts regarding how this supposed policy prevented Plaintiff from taking meal
17   breaks or otherwise was not permitted to take legally compliant meal breaks. For example,
18   there are no facts regarding when meal breaks were provided after the fifth hour of work.
19   Plaintiff also insufficiently pleads that Putative Class Members did not receive a second
20   meal break or the cause for not receiving a second meal break when allegedly working over
21   a ten-hour shift. And the Complaint is devoid of specific facts that relate to Plaintiffs
22   experiences. Plaintiff must set forth a factual basis to show that the failure to take legally
23   compliant meal breaks was because of this unlawful policy.
24         The same flaw applies to the second cause of action for failure to provide rest
25   periods. Plaintiff has not asserted enough facts to state a plausible claim that Defendants
26   required employees to remain on-duty during their rest breaks. Id. 136. Nor does Plaintiff
27   plausibly allege facts indicating the Defendants knew or should have known that
28

                                                   6
                                                                                 3: l 8-cv-02701-BEN-MSB
 1 employees are never relieved of all duties during any breaks thereby preventing them from
2    taking off-duty rest breaks during their shifts. See Id. ,i 37.
3          For these reasons, Defendants' Motion to Dismiss Plaintiff's first and second causes
4    of action is GRANTED, with leave to amend.
 5                2. Failure to Provide Timely Wages
 6         Next, Defendants move to dismiss Plaintiff's third cause of action under Cal. Lab.
 7   Code § 203 for failure to pay all wages due at time of employment termination including
 8   all wages, overtime, and meal and/or rest break premiums.
 9         Defendants assert Plaintiff's third claim fails as a matter of law because Plaintiff has
10   not alleged any facts as to when he received his own final paycheck, its amount, and the
11   amount he purportedly should have received to support a claim for failure to pay final
12   wages at separation. (Doc. No. 4-1 at 9.)
13          Plaintiff responds that he has sufficiently pled his third cause of action because he
14   alleged: "he did not receive any compensation for missed meal and rest breaks." (Doc. No.
15   7 at 3.) Furthermore, the Complaint alleges that "[d]uring the relevant time period,
16   Defendants willfully failed to pay upon termination all wages owed to the California Class
17   who are no longer employed by Defendant and thus is liable to such class members for
18   penalties pursuant to Labor Code§ 203." (Doc. No. 1, Exh. A ,i,r 39-41.)
19          California law controls the manner of the payment of final wages upon the discharge
20   or resignation of an employee. Cal. Lab. Code§§ 201,202. If an employer "willfully fails
21   to pay" in accordance with Sections 201 or 202, the employer is subject to statutory
22   penalties; known as "waiting time" penalties. Id. § 203(a). An employer willfully fails to
23   pay wages within the meaning of Cal. Lab. Code § 203 when the "employer intentionally
24   fails to pay wages to an employee when those wages are due." Cal. Code Regs., tit. 8, §
25   13520; see also Amaral v. Cintas Corp. No. 2, 163 Cal. App. 4th 1157, 1201 (2008)
26   (explaining that§ 13520 codified Barnhill v. Robert Saunders & Co., 125 Cal. App. 3d 1,
27   7 (1981), which held that "the employer's refusal to pay need not be based on a deliberate
28   evil purpose to defraud workmen of wages which the employer knows to be due" and

                                                     7
                                                                               3:18-cv-02701-BEN-MSB
 1 '"willful' merely means that the employer intentionally failed or refused to perform an act
2 which was required to be done").
3          Plaintiff's third claim for failure to pay wages upon termination is deficient because
4    he alleges no facts as to when he received his final paycheck, its amount, and the amount
5 he purportedly should have received. While he does assert that his final check did not
6    include "missed meal and rest breaks," he does not identify an amount of said missed
 7 breaks remained unpaid at his termination.          Plaintiff does not adequately allege the
 8 necessary facts to support his underlying claim. The Complaint merely recites the statutory
 9   language. (See Doc. No. 1, Exh. A ,i,i 39-41.) Plaintiff cannot simply state that Defendants
10   acted willfully; he must allege facts to establish this requisite element.         Therefore,
11   Plaintiff's general allegation that he has not been paid all wages owed (i.e. missed meal
12   and rest break premiums) is not a plausible claim in its current form.
13                         Section§ 226.7 Payments as "Wages Earned"
14         Defendants also argue that Plaintiff's third cause of action fails to the extent that it
15   relies on Cal. Lab. Code § 226.7 payments for missed or non-compliant meal and rest
16   breaks because § 226. 7 payments are not "wages earned" triggering Cal. Lab. Code § 203
17   liability. (Doc. No. 4-1 at 11) (citing Murphy v. Kenneth Cole Productions, Inc., 40 Cal.
18   4th 1094, 1113 (2007)). Defendant further contends § 226. 7 payments are instead properly
19   characterized as damages. Id. at 12-13. (citing Murphy, 40 Cal. 4th at 1113; Brinker, at
20   54 Cal. 4th at 1040 n.19; and Kirby v. Immoos Fire Protection, Inc., 53 Cal. 4th 1244, 1255
21   (2012)).
22         Plaintiff responds that§ 226. 7 premiums are wages. (Doc. No. 7 at 4.) Plaintiff also
23   counters that his third cause of action should not be stricken because it relies on more than
24 Defendants' failure to pay Cal. Lab. Code§ 226.7 premium wages. Id. at 4.
25         The California Supreme Court has addressed whether § 226.7 premium payments
26   constitute a wage. After reviewing the legislative and administrative history of§ 226.7,
27   the court in Murphy held that the remedy's purpose was compensatory and that the
28   '"additional hour of pay' [was] a premium wage intended to compensate employees, not a

                                                   8
                                                                               3: 18-cv-02701-BEN-MSB
 1 penalty." Murphy, 40 Cal. 4th at 1114. In Kirby, the court determined that for the purposes
2    of awarding attorney's fees brought for nonpayment of wages, a§ 226.7 violation was an
3    action brought for non-provision of meal breaks, not an action for nonpayment of wages.
4    Kirby, 53 Cal. 4th at 1257. The court explained that this distinction was "not at odds with
5    [the] decision in Murphy." Id. Further, the court stated:
6          To say that a section 226.7 remedy is a wage, however, is not to say that the
           legal violation triggering the remedy is nonpayment of wages. As explained
7
           above, the legal violation is non-provision of a meal or rest breaks, and the
 8         object that follows the phrase "action brought for" in section 218.5 [for
           attorney's fees] is the alleged legal violation, not the desired remedy.
 9
10 Id. (emphasis original). Therefore, "the court in Kirby held the remedy for a Labor Code
11   § 226.7 violation is a wage, but the violation triggering the remedy is failure to provide
12   meal or rest breaks, not nonpayment of wages." Castillo v. Bank ofAm. Nat'! Ass 'n, No.
13   SA CV 17-0580-DOC (KESx), 2018 WL 1409314, at *6 (C.D. Cal. Feb. 1, 2018).
14   However, since Murphy and Kirby, courts have inconsistently interpreted their rulings.
15   Stewart v. San Louis Ambulance, Inc., 878 F.3d 883, 887-88 (9th Cir. 2017); see also
16   Castillo, 2018 WL 1409314, at *6. Specifically, courts that conclude failure to pay meal
17   break premiums can trigger § 203 violations cite Murphy, whereas courts that reject this
18   assertion rely on Kirby. Stewart, 878 F.3d at 888.
19            The Court agrees with the line of decisions concluding that unpaid meal and rest
20   break premiums constitute wages for the purpose of§ 203. See Castillo, 2018 WL 1409314
21   at *6. Accordingly, the Court DISMISSES Plaintiff's third cause of action for failure to
22   pay all wages due at the time of termination from employment without prejudice. But the
23   Court DENIES Defendants motion to dismiss Plaintiff's third cause of action under the
24   theory that§ 226.7 payments are not wages earned that incur waiting time penalties under
25   § 203.
26                  3. Failure to Provide Timely and Accurate Itemized Wage Statements
27            Next, Defendants move to dismiss Plaintiff's fourth cause of action under Cal. Lab.
28   Code § 226 for failure to furnish timely and accurate wage statements. The Complaint

                                                    9
                                                                              3: 18-cv-02701-BEN-MSB
1 alleges that Defendants "knowingly and intentionally" failed to furnish and continue to
2    knowingly and intentionally fail to furnish Plaintiff and the Class with accurate itemized
3    statements, as required by California Labor Code§ 226(a). (Doc. No. 1, Exh. A ,r 44.)
4          California law requires that employers furnish their employees with accurate,
5 itemized wage statements. Cal. Lab. Code § 226(a). To recover damages under this
6    provision, an employee "must suffer injury as a result of a knowing and intentional failure
 7 by an employer to comply with the statute." Price v. Starbucks, Inc., 192 Cal. App. 4th
 8   1136, 1142 (Cal. Ct. App. 2011). The injury requirement "cannot be satisfied simply
 9   because one of the nine itemized requirements ... is missing from a wage statement." Id.
10   The deprivation of information is not itself sufficient to establish a cognizable injury. Id.
11   at 1143; see also Elliot v. Spherion Pac. Work, LLC, 572 F. Supp. 2d 1169, 1181 (C.D.
12   Cal. 2008), ajf'd, 368 Fed. Appx. 761 (9th Cir. 2010) ("By employing the term "suffering
13   injury," the statute clearly requires that an employee is not eligible to recover for violations
14   of section 226(a) unless he or she demonstrates some injury from the employer's
15   violation."). Cal. Lab. Code§ 226(e)(l) provides that "[a]n employee ... suffering injury
16   [under§ 226(a)] ... is entitled to recover the greater of all actual damages or fifty dollars
17   ($50) for the initial pay period in which a violation occurs and one hundred dollars ($100)
18   per employee for each violation in a subsequent pay period, not to exceed an aggregate
19   penalty of four thousand dollars ($4,000)." Because of this violation, "Defendant is liable
20   to Plaintiff and the Class for the amounts provided by California Labor Code § 226 in
21   addition to attorney's fees, interest, and costs of suit." Id.
22         Defendants argue Plaintiffs fourth cause of action fails as a matter of law because
23   Plaintiff has not alleged any facts indicating that Defendants "knowing and intentionally"
24   provided Plaintiff and the other class members with inaccurate wage statements. (Doc. No.
25   8 at 4.) Furthermore, Plaintiff fails to allege that he suffered a cognizable injury because
26   of the alleged wage statement violations. Id. Notably, Plaintiff"does not allege that the
27   wage statements he received were inaccurate in reporting the wages actually paid to him
28   and the deductions actually made during the applicable pay period." Id. at 5. And finally,

                                                    10
                                                                                 3: l 8-cv-02701-BEN-MSB
 1 Plaintiff "does not actually address Defendants' argument and authorities that Section §
2    226.7 payments are not required to be itemized on wage statements under Section §
3    226(a)."
4          Plaintiff asserts that he has sufficiently pied his fourth cause of action because
5 "Labor Code Section § 226(a) requires employers to accurately report gross wages, net
6 wages earned, hours worked, etc." (Doc. No. 7 at 4.) Furthermore, "if a wage statement
7    fails to accurately itemize any of these items including wages required under Labor Code
8    Section § 226.7 arising from missed meal and rest breaks, 'and an employee cannot
 9 promptly and easily determine from the wage statement alone total hours worked, or all
10 the applicable hourly rates for each hour worked by the employee, the wage statement
11   violates section§ 226"' Azpeitia v. Tesoro Ref & Mktg. Co. LLC, No. 17-cv-00123-JST,
12   2017 U.S. Dist. LEXIS 114210, at *20-21 (N.D. Cal. July 21, 2017). Id.
13         Although these allegations mention the failure to include the total number of hours
14   "he did not receive any compensation for" as a result of "missed meal and rest breaks,"
15   there is no sufficient allegation of a cognizable injury. Price, 192 Cal. App. 4th at 114;
16   Silva v. AvalonBay Communities, Inc., No. LACV-15-04157-JAK-PLAX, 2015 WL
17   11422302, at *10 (C.D. Cal. Oct. 8, 2015) (dismissing Plaintiffs§ 226(a) claim where
18   complaint alleged failure to include the total number of hours worked but failed to
19   sufficiently allege any resulting cognizable injury). An employee is deemed to suffer an
20   injury when there is an inaccuracy in any of the required information under Section 226(A)
21   and the employee cannot "promptly and easily determine' from the wage statement the
22   amount of gross wages or net wages actually paid to her during the pay periods at issue."
23   Thus, Plaintiffs general statement that he and other class members "suffered injury,"
24   without more, fails to sufficiently allege an injury resulting from the inaccuracy of their
25   wage statements. Furthermore, Plaintiffs conclusory allegation that Defendants violated
26   § 226(A) "intentionally and willfully," without any factual support, is insufficient to state
27   a plausible claim.
28

                                                  11
                                                                              3: l 8-cv-02701-BEN-MSB
 1         For these reasons, Defendant's Motion to Dismiss Plaintiffs fourth cause of action
2    is GRANTED, with leave to amend.
3                 4. Unlawful and Unfair Business Acts and Practices
4          Plaintiffs fifth and final cause of action asserts an California Unfair Competition
5    Law ("UCL") violation for unfair business practices. (Doc. No. 1 at 29-30.) "[A]n action
 6   based on [the UCL] to redress an unlawful business practice 'borrows' violations of other
 7   laws and treats these violations ... as unlawful practices, independently actionable under
 8   section[s] 17200, [et seq.] and subject to the distinct remedies provided thereunder."
 9   Farmers Ins. Exch. v. Superior Court, 2 Cal. 4th 377, 383, (1992). It generally prohibits
10   "any unlawful, unfair or fraudulent business act or practice." Cal. Bus. & Prof. Code §
11   17200. Plaintiff asserts that Defendants' repeated violations of wage and hour laws
12   constitute an "unlawful" and "unfair" practice under the UCL. (See Doc. No. 1, Exh. Ai(
13   45-54.)
14         Defendants argue Plaintiffs Fifth Cause of Action fails as a matter of law to the
15   extent it is wholly derivative of his claims and allegations that do not satisfy the pleading
16   requirements of Rule 8, and because "Section 226. 7 payments for meal and rest break
17   violations, Section 226 wage statement penalties and Section 203 waiting time penalties
18   are not subject to restitution under the UCL." (Doc. No. 4 at 19.) Unpaid wages are
19   recoverable as restitution under the UCL because "[o]nce earned ... unpaid wages
20   [become] property to which the employees [are] entitled."          Cortez v. Purolator Air
21   Filtration Prods. Co., 23 Cal. 4th 163, 168 (2000). Waiting time penalties and wage
22   statement penalties, however, are not recoverable under the UCL. This is because they are
23   designed to encourage employers to comply with the law-not to "compensate employees
24   for work performed." Pineda v. Bank ofAm., NA., 50 Cal. 4th 1389, 1401-02 (2010); See
25   Guerrero v. Halliburton Energy Servs., Inc., 231 F. Supp. 3d 797, 808 (E.D. Cal. 2017)
26   (granting motion to dismiss UCL claim to the extent it is based on California Labor Code
27   §§ 203,226).
28

                                                   12
                                                                              3: 18-cv-02701-BEN-MSB
1          Under his UCL claim, Plaintiff appears to seek both restitution and injunctive relief.
2    (See Doc. No. 1, Exh. A ,r,r C-D.) As restitution, he seeks "full restitution and disgorgement
3    of all ill-gotten monies due them under California Labor Laws and IWC Wage Orders."
4    Id. at 10. As injunctive relief, Plaintiff seeks an order prohibiting Defendants from
5 engaging in the acts alleged in the Complaint, among other things. Id. To the extent
6 Plaintiff's claim is premised on penalties under Sections 203 and 226, these are not
7 recoverable as restitution under the UCL.
 8         For these reasons, Defendant's Motion to Dismiss Plaintiff's Fifth Cause of Action
9    is GRANTED, with leave to amend, to the extent the claim seeks recovery on these
10   grounds.
11         B. Motion to Strike
12         Federal Rule of Civil Procedure 12(f) allows a court to "strike from a pleading an
13   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter."
14   Immaterial matters are "those which ha[ve] no essential or important relationship to the
15   claim for relief or the defenses being pleaded." Fantasy, Inc. v. Fogerty, 984 F.2d 1524,
16   1527 (9th Cir. 1993), rev'd on other grounds, 510 U.S. 517 (1994) (internal quotation
17   marks omitted). Impertinent matters "do not pertain, and are not necessary, to the issues
18   in question." Id. (internal quotation marks omitted).
19          The purpose of a Rule 12(f) motion "is to avoid the expenditure of time and money
20   that must arise from litigating spurious issues by dispensing with those issues prior to trial."
21   Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970,973 (9th Cir. 2010) (internal quotation
22   marks omitted). "Motions to strike are generally disfavored and 'should not be granted
23   unless the matter to be stricken clearly could have no possible bearing on the subject of the
24   litigation."' Luxul Tech. Inc. v. NectarLux, LLC, 2015 WL 4692571, at *3 (N.D. Cal. Aug.
25   6, 2015) (quoting Platte Anchor Bolt, Inc. v. IHL Inc., 352 F. Supp. 2d 1048, 1057 (N.D.
26   Cal. 2004)). The decision to grant a motion to strike ultimately lies within the discretion
27   of the trial court. Rees v. PNC Bank, NA., 308 F.R.D. 266, 271-72 (N.D. Cal. 2015) (citing
28   Whittlestone, 618 F.3d at 973); see Whittlestone, 618 F.3d at 973 ("We review the district

                                                    13
                                                                                 3:18-cv-02701-BEN-MSB
 1 court's decision to strike matter pursuant to Federal Rule of Civil Procedure 12(f) for abuse
2    of discretion." (internal quotation marks omitted)).
3                 1. Joint Employer and Agency Allegations
4          As part of his prayer for relief, Plaintiff seeks a finding by the Court that "he was
 5   employed by Defendants and seeks to represent a putative class of employees who
 6 worked for Defendants." 1 (Doc. No. 4 at 21.)
 7         Defendants contend Plaintiffs joint employer and agency allegations should be
 8   dismissed or stricken because Plaintiff effectively conceded said allegations by failing to
 9   offer any substantive argument in opposition. (Doc. No. 8 at 9.)
10         "[T]he standards to determine whether [d]efendants are directly liable [as joint
11   employers] are set out in Martinez v. Combs, 49 Cal. 4th 35 (2010), where the California
12   Supreme Court held that the definition of 'employer' for minimum wage purposes is
13   provided in the orders of California's Industrial Welfare Commission ("IWC")."
14 Johnson v. Serenity Transp., Inc., 141 F. Supp. 3d 974, 994 (N.D. Cal. 2015). The IWC
15   Wage Order provides three alternative definitions for the term "to employ." Id. It means
16   ( 1) to exercise control over the wages, hours, or working conditions, or (2) to suffer or
17   permit to work, or (3) to engage, thereby creating a common law employment
18   relationship. Id.
19         Taking Plaintiffs allegations as true, the Court finds that Plaintiff has alleged
20   sufficient facts to contend that Defendant Bora! Industries Inc. is a joint employer with
21   Bora! Roofing LLC under the common law. Plaintiff pleads that the Defendants employ
22   individuals in California and throughout the United States (see Doc. No. 4-1      ~   4), in non-
23   exempt positions in their nationwide manufacturing factories (see Id.   ~   8), under a policy
24   that only permits each employee to take one meal break and two ten-minute rest breaks
25   during his or her scheduled shift (see Id.~ 10), all while retaining and exercising the right
26
27
           Plaintiff began working for Defendant as a non-exempt hourly employee on April
28   12, 2018. (Doc. No. 4 at 21.)
                                                   14
                                                                                 3:18-cv-02701-BEN-MSB
 1 to terminate Plaintiff and the putative class members (see Id.     ,r 18).   Based on the
2    foregoing, Plaintiffs allegations establish the plausibility that Defendant Bora! Industries
3    Inc. is a joint employer with Bora! Roofing LLC. See Hibbs-Rines v. Seagate Techs.,
4    LLC, No. C 08-05430 SI, 2009 WL 513496, at *5 (N.D. Cal. Mar.2, 2009) ("While [the]
5    plaintiff is not required to conclusively establish that defendants were her joint employers
6    at the pleading stage, [the] plaintiff must at least allege some facts in support of this legal
7    conclusion." (citation omitted)).
 8         Accordingly, the Court DENIES Defendant's Motion to Strike as to Plaintiffs
 9   prayer regarding Joint Employer and Agency Allegations.
10                2. Claims for Iniunctive Relief
11         As part of his Prayer for Relief, Plaintiff seeks injunctive relief. (Doc. No. 1 at
12   31.) It is undisputed that Plaintiff is no longer employed by Defendants. Id. at 24 ,r 18.
13   The Ninth Circuit has held that "[a] former employee currently seeking to be reinstated or
14   rehired may have standing to seek injunctive relief against a former employer. But a
15   former employee has no claim for injunctive relief addressing the employment practices
16   of a former employer absent a reasonably certain basis for concluding he or she has some
17   personal need for prospective relief." Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853,
18   865 (9th Cir. 2017) (internal citations omitted); see also Davidson v. Kimberly-Clark
19   Corp., 873 F.3d 1103, 1113 (9th Cir. 2017) (threat of future injury cannot be "conjectural
20   or hypothetical" but must be "certainly impending" to constitute injury, in fact,
21   supporting injunctive relief). That Plaintiff purports to represent a class in this action
22   does not alter the analysis. See Hangarter v. Provident Life & Acc., Ins. Co., 373 F.3d
23   998, 1021 (9th Cir. 2004) (explaining a plaintiff may have standing in state court to seek
24   such relief, but nonetheless may be unable to establish Article III standing to pursue
25   injunctive relief in federal court because he cannot demonstrate real or immediate threat
26   of irreparable injury); Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1045 (9th Cir. 1999)
27   ("Unless the named plaintiffs are themselves entitled to seek injunctive relief, they may
28   not represent a class seeking that relief."); Cunha v. IntelliCheck, LLC, 254 F. Supp. 3d

                                                    15
                                                                                   3:18-cv-02701-BEN-MSB
 1   1124, 1138 (N.D. Cal. 2017) ("In a class action, a plaintiff 'cannot rely on the prospect of
2    future injury to unnamed class members if they cannot establish they have standing to
3    seek injunctive relief."'). Plaintiff does not allege he may seek future employment with
4    Defendants. He, therefore, lacks Article III standing to seek injunctive relief because he
5    cannot demonstrate a credible threat of future injury.
 6           Accordingly, the Court GRANTS Defendant's Motion to Strike as to Plaintiff's
 7   prayer for injunctive relief WITHOUT LEA VE TO AMEND.
 8                 3. Attorney's Fees
 9           Defendant moves to strike Plaintiff's request for attorney's fees claiming
10   "Plaintiff's Opposition does not actually dispute Defendants argument" and because there
11   is no statute or agreement between the parties that authorizes an award of attorney's fees
12   to a party that prevails on a Cal. Lab. Code ("CLC") § 226.7 claim. (Doc. No. 4-1 at 24.)
13   Defendants cite to Kirby, which held that "a prevailing party may recover attorney's fees
14   only when a statute or an agreement of the parties provides for fee-shifting," and "neither
15   [CLC § 1194] nor [CLC § 218.5] authorizes an award of attorney's feestoapartythat
16   prevails on a [CLC § 226.7] claim." 53 Cal. 4th at 1248, 140 Cal. Rptr. 3d 173,274 P.3d
17   1160.
18           Plaintiff opposes claiming "CLC makes clear that a plaintiff's attorney's fees and
19   costs are recoverable when he or she prevails on various claims contained therein." (Doc.
20   No. 7 at 5.) As Plaintiff is sure he will succeed on his claims, "he will be entitled to
21   recover fees and costs" incurred because of the current litigation. Id.
22           Attorney's fees can be recovered under Cal. Civ. Proc.§ 1021.5 if: "(1) the action
23   resulted in the enforcement of an important right affecting the public interest; (2) a
24   significant benefit was conferred on the general public or a large class of persons; and (3)
25   the necessity and financial burden of private enforcement were such as to make the award
26   appropriate." DiPirro v. Bonda Corp., 153 Cal. App. 4th 150, 197 (2007). Other district
27   courts have determined a plaintiff can recover attorney's fees for wage and hour class
28   actions that result in "significant public benefit" pursuant to Cal. Civ. Proc. § 1021.5.

                                                   16
                                                                               3: 18-cv-02701-BEN-MSB
 1 Sliger v. Prospect Mortg., LLC, 789 F. Supp. 2d 1212, 1220 (E.D. Cal. 2011 ); see also
2    Guerrero v. Halliburton Energy Services, Inc., 231 F. Supp. 3d 797, 810 (E.D. Cal. 2017)
3    (collecting cases).
4          Here, the Court agrees with Plaintiffs argument that attorney's fees may be
5 appropriate and declines to strike Plaintiffs request at this time. Courts considering this
 6 very issue in similar cases generally find the attorney's fees may be appropriate under
 7   Cal. Civ. Proc. § 1021.5. See, e.g., Dittmar v. Costco Wholesale Corp., No. 14cvl 156-
 8 LAB (JLB), 2016 WL 3387464, at *2 (S.D. Cal. June 20, 2016); Rodriguez v.
 9   Cleansource, Inc., No. 14-cv-0789-L (DHB), 2015 WL 5007815, at *11 (S.D. Cal. Aug.
10   20, 2015).
11         Accordingly, the Court DENIES Defendant's Motion to Strike as to Plaintiffs
12   prayer for attorney's fees.
13                4. Business Expenses
14          California law requires that employers reimburse employees for all reasonable and
15   necessary expenditures incurred in discharging their job duties. Cal. Lab. Code§§ 2800,
16   2802. In his prayer for relief, Plaintiff seeks "general damages in the form of owed
17   wages and business expenses." (Doc. No. 1; Compl. at Prayer for Relief,~ F.)
18          Plaintiff has not alleged a single specific business-related cost that he or any putative
19   class member incurred. Plaintiffs conclusory boilerplate allegations merely repeat the
20   language of the statute throughout the Complaint. See Kemp v. Int'! Bus. Mach. Corp.,
21   2010 WL 4698490, at *6 (N.D. Cal. Nov. 8, 2010) (dismissing claims for failing to allege
22   "any costs that he incurred that were not fully reimbursed").
23          Accordingly, the Court GRANTS Defendant's Motion to Strike as to Plaintiffs
24   prayer for reimbursement of business expenses WITHOUT LEAVE TO AMEND.
25          C. Leave to Amend
26          If the Court determines that the complaint should be dismissed, it must then decide
27   whether to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure,
28   leave to amend "shall be freely given when justice so requires," bearing in mind "the

                                                    17
                                                                                 3: l 8-cv-02701-BEN-MSB
 1 underlying purpose of Rule 15 to facilitate decisions on the merits, rather than on the
2    pleadings or technicalities." Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en bane)
3    (alterations and internal quotation marks omitted). When dismissing a complaint for failure
4    to state a claim, "a district court should grant leave to amend even if no request to amend
 5   the pleading was made, unless it determines that the pleading could not possibly be cured
6    by the allegation of other facts."       Id. at 1130 (internal quotation marks omitted).
 7   Accordingly, leave to amend generally shall be denied only if allowing amendment would
 8   unduly prejudice the opposing party, cause undue delay, or be futile, or if the moving party
 9   has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ'g, 512 F .3d 522, 532 (9th Cir.
10   2008).
11            The Court grants Plaintiffs leave to amend the Complaint to correct the deficiencies
12   identified in this Order because the Court does not find undue delay, bad faith or dilatory
13   motive by Plaintiff, repeated failure to cure deficiencies or undue prejudice to Defendant.
14   Further additional allegations may cure the deficiencies identified in this Order, and
15   therefore amendment would not necessarily be futile. Should Plaintiff elect to file a First
16   Amended Complaint, he shall do so within thirty (30) days of the date of this Order. Failure
17   to meet the 30-day deadline to file an amended complaint or failure to cure the deficiencies
18   identified in this Order may result in a dismissal of Plaintiffs' claims with prejudice.
19   Plaintiffs may not add new causes of action or parties without leave of the Court or
20   stipulation of the parties pursuant to Federal Rule of Civil Procedure 15.
21                                        IV. CONCLUSION
22            For the foregoing reasons stated in this Order, the Motion is GRANTED IN PART,
23   and DENIED IN PART as follows:
24            1)    Defendant's Motion to Dismiss is GRANTED with leave to amend as to the
25                  First Cause of Action;
26            2)    Defendant's Motion to Dismiss is GRANTED with leave to amend as to the
27                  Second Cause of Action;
28

                                                    18
                                                                               3: 18-cv-02701-BEN-MSB
 1       3)   Defendant's Motion to Dismiss is DENIED as to the Third Cause of Action,
2             however, the Court DISMISSES without prejudice Plaintiff's Third Cause
 3            of Action for failure to pay all wages due at the time of termination from
4             employment;
 5       4)   Defendant's Motion to Dismiss is GRANTED with leave to amend as to the
 6            Fourth Cause of Action;
 7       5)   Defendant's Motion to Dismiss is GRANTED with leave to
 8            amend as to the Fifth Cause of Action;
 9       6)   Defendant's Motion to Strike Plaintiff's prayer for relief regarding Joint
10            Employer and Agency Allegations is DENIED;
11       7)   Defendant's Motion to Strike Plaintiff's prayer for relief regarding Injunctive
12            Relief is GRANTED without leave to amend;
13       8)   Defendant's Motion to Strike Plaintiff's prayer for relief regarding Attorney's
14            Fees and Costs is DENIED;
15       9)   Defendant's Motion to Strike Plaintiff's prayer for relief regarding
16            Reimbursement of Business expenses is GRANTED without leave to
17            amend.
18       IT IS SO ORDERED.
19   DATED: September,_, 2019
20
21
22
23
24
25
26
27
28

                                              19
                                                                          3: l 8-cv-02701-BEN-MSB
